 Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 1 of 19 PageID: 456




                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey
__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor                973-645-2700
                                                             Newark, New Jersey 07102


                                                             May 21, 2020

Filed Via ECF
The Honorable Claire C. Cecchi
United States District Judge
Martin Luther King, Jr.
Federal Building & Courthouse
50 Walnut Street
Newark, New Jersey 07102

                 Re:      United States v. Dianthe Martinez-Brooks,
                          18-cr-038 (CCC)

Dear Judge Cecchi:

      Defendant Dianthe Martinez-Brooks (“defendant”) has moved for
compassionate release under 18 U.S.C. § 3582(c)(1)(A) in light of the current
COVID-19 pandemic. Defendant asks the Court for immediate release, and
alternatively, a sentence modification to home confinement, citing recent
memoranda promulgated by the Attorney General that address BOP measures
to protect against COVID-19. (See Docket Entry (“DE”) 32).

        Defendant contends that due to her medical history of lupus and
chronic asthma, she is at a high risk of infection and severe complications from
COVID-19. (Id.). The Centers for Disease Control (“CDC”) has identified risk
factors that place individuals at higher risk of severe outcomes from COVID-19,
such as moderate to severe Asthma. Accordingly, the Government
acknowledges that during the COVID-19 pandemic, defendant’s documented
medical history of chronic Asthma presents an extraordinary and compelling
reason allowing compassionate release under § 3582(c)(1)(A) and the
Sentencing Commission guideline policy statement. Defendant, however, is not
entitled to the extraordinary relief of compassionate release because defendant
has failed to establish that her risk of contracting COVID-19 during continued
detention at FCI Danbury is greater than the risk she would face at her
proposed release location. Additionally, defendant has failed to proposed a
verifiable release plan that comports with the assessment factors used by the
BOP to determine home confinement eligibility. Moreover, compassionate
 Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 2 of 19 PageID: 457




release in this instance would eliminate nearly 26 months from defendant’s
original 48-month sentence, which not only in itself represented a downward
variance from the original 57-71 month range defendant faced at sentencing,
but also represented Chief Judge Jose L. Linares’s balancing of all the §
3553(a) factors such as the severity of the significant fraud and corruption
offense to which defendant pleaded guilty and the need for general deterrence.

       Moreover, while defendant conflates her motion for compassionate
release with a request to be released on home confinement, those two avenues
of relief are wholly distinct; BOP exclusively controls decisions of home
confinement, and this Court lacks authority to consider that request. For
these reasons, the Court should reject defendant’s petitions.

I.    Background

      A.    Offense Conduct, Conviction, Sentence, and Appeal

      Defendant’s offense conduct involved her role in a corrupt and
fraudulent scheme to steal money from the Newark Watershed Conservation
and Development Corporation (“NWCDC). (See Presentence Investigative
Report (“PSR) at ¶22-35). The City of Newark delegated to the NWCDC
responsibility for operating the city’s water assets and transmitting clean
drinking water to the city through several service contracts. (Id.). Almost all of
the funding for the NWCDC came from taxpayers of the City of Newark and
surrounding townships.

       Defendant was closely associated with Donald Bernard Sr. who worked
as a consultant and then an employee of the NWCDC and used his position to
select and recommend for hiring certain contractors with whom Bernard had
arranged to receive secret kickbacks in exchange for his assistance in obtaining
fraudulent contracts and payments for them. (PSR at ¶ 45-55). Bernard and
the Executive Director, Linda Brashear, shared in these corrupt kickbacks,
typically funded by fraudulent payments that the contractors had obtained
from the NWCDC with Bernard’s and Brashear’s help. (Id.).

       Through her relationship with Bernard, defendant was hired as a
political consultant through her company, DMart127, which facilitated the
above-described scheme by presenting inflated invoices to the NWCDC for
payment, which payments were shared with Bernard and Brashear. (PSR at ¶¶
101-106). Not only did defendant engage in the scheme through her own
company, but also she took part in recruiting other companies to feed the
corrupt and fraudulent scheme. Defendant introduced a consulting business
that was owned by her relative to submit false and fraudulent invoices that
detailed services that were never rendered. (Id.). Payments to defendant’s
relative’s company were shared among defendant, Bernard, and Brashear.
Defendant also recruited the companies of another defendant, Kevin Gleaton,
                                       -2-
 Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 3 of 19 PageID: 458




who also provided a stream of payments shared among defendant, Bernard and
Brashear through the payments received by his companies for the false and
fraudulent invoices that Gleaton submitted to the NWCDC for payment. (Id.).

       Pursuant to a plea agreement with the United States, on January 29,
2018, defendant appeared before Chief U.S. District Judge Jose L. Linares, and
pleaded guilty to an information that charged her with transmitting and
causing the transmission in interstate commerce by means of wire, radio, and
television communications certain writings, signs, signals, pictures, and
sounds, for the purpose of executing and attempting to execute a scheme and
artifice to defraud and to obtain money and property from the NWCDC. (PSR
at ¶ 20).

       On September 18, 2018, defendant appeared before Chief Judge Linares
for sentencing. At the start of the hearing, defendant faced an advisory
Guidelines offense level of 25, which equated to 57-71 months’ imprisonment.
After hearing from both parties, Chief Judge Linares varied downward slightly
and imposed a sentence of 48 months in prison due to the severity of the fraud
and corruption that took place at the NWCDC. The sentence reflected a
balancing of the § 3553(a) factors that weighed defendant’s family
circumstances and good deeds argued by her attorney against the severity of
the fraud and corruption that took place at the NWCDC and a need for general
deterrence to prevent others from committing such crimes, as argued by the
Government. Defendant was also sentenced to 3 years of supervised release,
restitution of $226,666, joint and several with Bernard, Brashear and Gleaton,
and forfeiture of $37,033. (See DE14).

      Contrary to the terms of the plea agreement with the United States, on or
about October 2, 2018, defendant filed a motion challenging the sentence
imposed by the Court and moved to amend the sentence under Rule 35. (See
DE16). Defendant disagreed with the Court’s findings at sentencing that the
NWCDC was a public entity and that Linda Brashear was a public official,
which exposed defendant to a higher Guidelines offense level. (See Id.). On
December 14, 2018, Chief Judge Linares denied the motion, citing defendant’s
untimely filing, the appellate waiver in the plea agreement, and the lack of
merit in defendant’s argument. (See DE26).

      Shortly thereafter, on December 16, 2018, defendant filed a notice of
appeal with the Third Circuit Court of Appeals premised, in large part, on the
same argument she made in her motion to correct her sentence. (See DE27).
The Third Circuit affirmed the District Court, relying on the enforceability of
the appellate waiver in the plea agreement. (See DE30).

      On or about January 31, 2019, defendant began serving her term of
imprisonment at FCI Danbury in Danbury, Connecticut. (See DE25). To date,


                                      -3-
 Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 4 of 19 PageID: 459




defendant has served approximately 15 months of her 48-month sentence and
has a projected release date of June 25, 2022.

      B.    BOP’s Response to the COVID-19 Pandemic

   1. Preventative Measures taken at BOP Facilities Nationally

      As this Court is well aware, COVID-19 is an extremely dangerous illness
that has caused many deaths in the United States in a short period of time and
that has resulted in massive disruption to our society and economy. In
response to the pandemic, BOP has taken significant measures to protect the
health of the inmates in its charge. BOP has explained that “maintaining
safety and security of [BOP] institutions is [BOP’s] highest priority.” BOP,
Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19, 2020),
available at https://www.bop.gov/resources/news/20200319_covid19
_update.jsp.

        Indeed, BOP has had a Pandemic Influenza Plan in place since 2012.
BOP Health Services Division, Pandemic Influenza Plan-Module 1: Surveillance
and Infection Control (Oct. 2012), available at
https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is
lengthy and detailed, establishing a six-phase framework requiring BOP
facilities to begin preparations when there is first a “[s]uspected human
outbreak overseas.” Id. at i. The plan addresses social distancing, hygienic
and cleaning protocols, and the quarantining and treatment of symptomatic
inmates.

       On March 13, 2020, BOP began to modify its operations, in accordance
with its Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the
risk of COVID-19 transmission into and inside its facilities. Since that time, as
events have required, BOP has repeatedly revised the Action Plan to address
the crisis.

      Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan,
which currently governs operations. The current modified operations plan
requires that all inmates in every BOP institution be secured in their assigned
cells/quarters for a period of at least 14 days, in order to stop any spread of
the disease. Only limited group gathering is afforded, with attention to social
distancing to the extent possible, to facilitate commissary, laundry, showers,
telephone, and computer access. Further, BOP has severely limited the
movement of inmates and detainees among its facilities. Though there will be
exceptions for medical treatment and similar exigencies, this step will limit
transmissions of the disease. Likewise, all official staff travel has been
cancelled, as has most staff training.


                                      -4-
 Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 5 of 19 PageID: 460




      All staff and inmates have been and will continue to be issued face
masks and are strongly encouraged to wear an appropriate face covering when
in public areas when social distancing cannot be achieved.

       The BOP also has taken steps to monitor its inmate population and
further safeguard it. Every newly admitted inmate is screened for COVID-19
exposure risk factors and symptoms. Asymptomatic inmates with risk of
exposure are placed in quarantine for a minimum of 14 days or until cleared by
medical staff. Symptomatic inmates are placed in isolation until they test
negative for COVID-19 or are cleared by medical staff as meeting CDC criteria
for release from isolation. In addition, in areas with sustained community
transmission, all facility staff are screened for symptoms. Staff registering a
temperature of 100.4 degrees Fahrenheit or higher are barred from the facility
on that basis alone. A staff member with a stuffy or runny nose can be placed
on leave by a medical officer.

       Social and legal visits were stopped as of March 13, and remain
suspended, to limit the number of people entering the facility and interacting
with inmates. Tours of facilities also have been suspended. Legal visits are
permitted on a case-by-case basis after the attorney has been screened for
infection in accordance with the screening protocols for prison staff.

      Further details and updates of BOP’s modified operations are available to
the public on the BOP website at a regularly updated resource page:
www.bop.gov/coronavirus/index.jsp.

       Taken together, all of these measures are designed to mitigate sharply
the risks of COVID-19 transmission in a BOP institution. BOP has pledged to
continue monitoring the pandemic and to adjust its practices as necessary to
maintain the safety of prison staff and inmates while also fulfilling its mandate
of incarcerating all persons sentenced or detained based on judicial orders.

       Unfortunately and inevitably, some inmates have become ill, and more
likely will in the weeks ahead. But BOP must consider its concern for the
health of its inmates and staff alongside other critical considerations. For
example, notwithstanding the current pandemic crisis, BOP must carry out its
charge to incarcerate sentenced criminals to protect the public. It must
consider the effect of a mass release on the safety and health of both the
inmate population and the citizenry. It must marshal its resources to care for
inmates in the most efficient and beneficial manner possible. It must assess
release plans, which are essential to ensure that a defendant has a safe place
to live and access to health care in these difficult times. And it must consider
myriad other factors, including the availability of both transportation for
inmates (at a time that interstate transportation services often used by released
inmates are providing reduced service), and supervision of inmates once

                                       -5-
    Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 6 of 19 PageID: 461




released (at a time that the Probation Office has necessarily cut back on home
visits and supervision).

     2. The Attorney General’s Memorandum for the Director of the BOP, dated
        March 26, 2020

      On March 26, 2020, the Attorney General of the United States issued a
Memorandum for the Director of the Bureau of Prisons (the March 26, 2020
Memorandum) to ensure that, in light of the COVID-19 pandemic, BOP utilizes
home confinement, where appropriate, to protect the health and safety of BOP
personnel and people in BOP’s custody. Pursuant to the March 26, 2020
Memorandum, BOP is prioritizing the use of its statutory authorities to grant
home confinement for inmates seeking transfer in connection with the ongoing
COVID-19 pandemic. It was noted in the March 26, 2020 Memorandum that
many inmates will be safer in BOP facilities where the population is controlled
and there is ready access to doctors and medical care. But for some eligible
inmates, home confinement might be more effective in protecting their health.

      In assessing whether home confinement should be granted pursuant to
the March 26, 2020 Memorandum, the BOP considers the totality of
circumstances for each individual inmate, the statutory requirements for home
confinement, and the following non-exhaustive list of discretionary factors:

           a. The age and vulnerability of the inmate to COVID-19, in
              accordance with the CDC guidelines;

           b. The security level of the facility currently holding the inmate, with
              priority given to inmates residing in low and minimum security
              facilities;

           c. The inmate’s conduct in prison, with inmates who have engaged in
              violent or gang-related activity in prison or who have incurred a
              BOP violation within the last year not receiving priority treatment;

           d. The inmate’s score under PATTERN (the Prisoner Assessment Tool
              Targeting Estimated Risk and Need), 1 with inmates who have
              anything above a minimum score not receiving priority treatment;

           e. Whether the inmate has a demonstrated and verifiable re-entry
              plan that will prevent recidivism and maximize public safety,
              including verification that the conditions under which the inmate
              would be confined upon release would present a lower risk of

1For more information on PATTERN, please visit www.bop.gov via Inmates/
First Step Act tab.
                                         -6-
 Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 7 of 19 PageID: 462




            contracting COVID-19 than the inmate would face in his or her
            BOP facility;

         f. The inmate’s crime of conviction, and assessment of the danger
            posed by the inmate to the community. Some offenses, such as
            sex offenses, are likely to render an inmate ineligible for home
            confinement. Other serious offenses weigh heavily against
            consideration for home confinement.

       In addition to setting forth these factors, the March 26, 2020
Memorandum stated that before granting any inmate discretionary release, the
BOP Medical Director, or someone he designates, will, based on CDC guidance,
make an assessment of the inmate’s risk factors for severe COVID-19 illness,
risks of COVID-19 at the inmate’s prison facility, as well as the risk of COVID-
19 at the location in which the inmate seeks home confinement. The BOP will
not grant home confinement to inmates when doing so is likely to increase their
risk of contracting COVID-19. The BOP will grant home confinement only
when it has determined -- based on the totality of circumstances for each
individual inmate -- that transfer to home confinement is likely not to increase
the inmate’s risk of contracting COVID-19.

      Moreover, the March 26, 2020 Memorandum noted that for the
protection of the public, any inmate to whom BOP grants home confinement is
to be placed in a mandatory 14-day quarantine before that inmate is
discharged from a BOP facility to home confinement. Inmates transferred to
home confinement under this prioritized process are also subject to location
monitoring devices and, where a court order is entered, are subject to
supervised release.

   3. The CARES Act and the Attorney General’s Memorandum for the Director
      of the BOP, dated April 3, 2020

      The Coronavirus Aid, Relief, and Economic Security (CARES) Act, Public
Law No. 116-236 (enacted March 27, 2020), authorized the Attorney General to
expand the cohort of inmates who can be considered for home confinement
upon his finding of emergency conditions which are materially affecting the
function of the BOP. On April 3, 2020, the Attorney General made that finding,
and in a Memorandum for the Director of the BOP (April 3, 2020
Memorandum), authorized the Director to immediately maximize appropriate
transfers to home confinement of all appropriate inmates held at BOP facilities
where the Director determined that COVID-19 was materially affecting
operations.

     The April 3, 2020 Memorandum specifically stated that the BOP must
move with dispatch in using home confinement, where appropriate, to move

                                      -7-
 Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 8 of 19 PageID: 463




vulnerable inmates out of FCI Oakdale, FCI Danbury, and FCI Elkton, and to
give priority to those institutions, and others similarly affected, as the BOP
continues to process the remaining inmates who were for home confinement
under pre-CARES Act standards.

       The April 3, 2020 Memorandum directed that the BOP give priority in
implementing the new standards to the most vulnerable inmates at the most
affected facilities and was explicit that the BOP should begin implementing this
directive immediately at the identified facilities and any other facilities at risk of
similar problems. The April 3, 2020 Memorandum stated that the review
should include a much broader pool of at-risk inmates—not only those who
were eligible for transfer prior to the Attorney General exercising his authority
under the CARES Act. The assessment of all inmates remains guided by the
factors in the March 26, 2020 Memorandum.

       For inmates deemed suitable candidates for home confinement, the April
3, 2020 Memorandum directed the BOP to immediately process these inmates
for transfer and then immediately transfer them following a 14-day quarantine
at an appropriate BOP facility. The April 3, 2020 Memorandum further
authorized BOP to, in appropriate cases, require that the inmate being
transferred undergo his or her 14-day quarantine in the residence to which the
inmate was being transferred rather than in the BOP facility from which the
inmate was being transferred.

       The April 3, 2020 Memorandum also recognized that the BOP has limited
resources to monitor inmates on home confinement and that the U.S.
Probation Office is unable to monitor large number of inmates in the
community, and authorized the BOP to transfer inmates to home confinement
even if electronic monitoring is not available, so long as it determines in every
instance that doing so is appropriate and consistent with the obligation to
protect public safety.

      Lastly, the April 3, 2020 Memorandum stated that it was essential for the
BOP to continue making determinations for home confinement in a careful and
individualized way that remains faithful to the duty of protecting the public
and law enforcement officers.

   4. The BOP’s Implementation of the March 26, 2020 and the April 3, 2020
      Memoranda

      The BOP is devoting all available resources to executing the Attorney
General’s directives, with such resources tailored and prioritized according to
the needs of individual institutions across the country. The BOP is assessing
the inmate population to determine which inmates would be appropriate for


                                        -8-
 Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 9 of 19 PageID: 464




transfer under this priority program. The BOP is then processing those
inmates for transfer as expeditiously as possible.

       The BOP is also frequently updating its public website to provide
information and responses to frequently asked questions regarding its response
to the COVID-19 pandemic, including providing information regarding its
implementation of the Attorney General’s directives.

      The BOP has increased home confinement by over 103% since March
2020, and is continuing to aggressively screen inmates for home confinement.
Since the March 26, 2020 Memorandum instructing the BOP to prioritize home
confinement as an appropriate response to the COVID-19 pandemic, the BOP
has placed an additional 2,932 inmates on home confinement. See
www.bop.gov.

      Inmates do not need to apply to be considered for home confinement.
BOP Case Management staff are urgently reviewing all inmates to determine
which ones meet the criteria established by the Attorney General. While all
inmates are being reviewed for suitability for home confinement, any inmate
who believes he or she is eligible may request to be referred to home
confinement and provide a release plan to his or her Case Manager.

      It should be noted that for public safety reasons, in accordance with the
March 26, 2020 Memorandum, and to ensure the BOP is deploying its limited
resources in the most effective manner, the BOP is currently assessing a
number of factors to ensure that an inmate is suitable for home confinement
including, but not limited to, reviewing the inmate’s institutional discipline
history for the last twelve months; ensuring that the inmate has a verifiable
release plan; verifying that the inmate’s primary offense is not violent, a sex
offense, or terrorism related; and confirming the inmate does not have a
current detainer.

       In addition, and in order to prioritize its limited resources, the BOP has
generally prioritized for home confinement those inmates who have served a
certain portion of their sentences, or who have only a relatively short amount of
time remaining in those sentences. While these priority factors are subject to
deviation in BOP’s discretion in certain circumstances and are subject to
revision as the situation progresses, BOP is, at this time, prioritizing for
consideration those inmates who either (1) have served 50% or more of their
sentences, or (2) have 18 months or less remaining in their sentences and have
served 25% or more of their sentences. As BOP processes the inmates eligible
for home confinement under these criteria and learns more about the COVID-
19 pandemic and its effect on BOP facilities, it is assessing whether and how to
otherwise prioritize consideration.


                                      -9-
Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 10 of 19 PageID: 465




       No single one of these factors will automatically disqualify an inmate for
home confinement. The fact that an inmate’s primary offense was violent, a
sex offense, or terrorism related, or that the inmate has a current detainer,
would not necessarily be disqualifying; however, BOP will not deviate from any
of these four factors except in the rarest circumstances. BOP retains discretion
to deviate from any factor where appropriate to maximize home confinement
placements taking into account public safety and the totality of the
circumstances.

       As of May 13, 2020, before the BOP approves an inmate for home
confinement who does not meet the criteria outlined by the Attorney General,
the BOP provides notice of its consideration to the United States Attorney’s
Office that prosecuted the inmate so that the United States Attorney’s Office is
given an opportunity to provide additional information, including information
from victims, which might be relevant to the decisional process. The United
States Attorney’s Office then has three business days to provide any additional
information to the BOP. The BOP retains full discretion to make the decision
with or without this input based on a flexible consideration of the criteria and
the totality of the circumstances, including the risks associated with the
COVID-19 virus. The notification requirement does not apply to inmates
approved for home confinement prior to this requirement’s adoption on May
13, 2020.

      If the incarcerated individual does not qualify for home confinement
under BOP criteria, an inmate may be reviewed for placement in a Residential
Reentry Center and home confinement at a later stage in accordance with
applicable laws and BOP policies.

    5. Current Conditions at FCI Danbury

       Opened in 1940, FCI Danbury is a male, low-security level correctional
institution (the “Main Complex”) with an adjacent female minimum-security
level federal prison camp (the “Camp”) and a female federal satellite low-
security level facility (the “FSL”). See Declaration of FCI Danbury Warden
Diane Easter, filed by the United States Attorney’s Office in the District of
Connecticut on May 6, 2020, in Martinez-Brooks, et al v. Easter, Civ. No. 2020-
569, attached hereto as Exhibit “A.” 2 FCI Danbury is an institution that


2 On or about April 27, 2020, the defendant, along with three other lead
plaintiffs filed a class action suit against the Warden of FCI Danbury, and the
Director of the BOP claiming, among other things, that the BOP had failed to
implement measures to comply with their duty to protect the most vulnerable
inmates and seeking the immediate transfer of the most medically vulnerable
individuals to home confinement or other appropriate arrangements. (See
                                      - 10 -
Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 11 of 19 PageID: 466




houses only sentenced offenders. Id. at ¶ 3. The Main Complex is a low
security facility with a double-fenced perimeter, mostly dormitory or cubicle
housing, and strong work and program components. Id. at ¶ 5. The staff-to-
inmate ratio at the Main Complex is higher than in the minimum security
facilities. Id. As of the date of the attached declaration, the Main Complex
housed 719 male offenders. Id.

      The Camp is a minimum security institution which has dormitory
housing, a relatively low staff-to-inmate ratio, and no perimeter fencing. Id. at
¶ 6. As of the date of the attached declaration, the Camp houses 134 female
offenders. Id.

      The FSL is a low security facility with a single-fenced perimeter, cubicle
house dormitory or cubicle housing, and strong work and program
components. Id. at ¶ 5. As of May 4, 2020, the FSL houses 131 female
offenders. Id. at ¶ 5.

      The Main Complex, the Camp, and the FSL are separate facilities, and,
and under the current lockdown, the inmate populations do not interact. Id. at
¶ 5. There are currently 264 staff employed at the institution. Id. at ¶ 4.

        FCI Danbury has implemented the BOP’s national action plan, in
compliance with the BOP’s national directives, and has also taken numerous
other measures to fight the introduction and spread of COVID-19 within its
facilities including providing inmate and staff education; conducting inmate
and staff screening; putting into place testing, quarantine, and isolation
procedures in accordance with the BOP policy and CDC guidelines; ordering
enhanced cleaning and medical supplies; and taking a number of other
preventative measures. Id. at ¶ 22.

       Unfortunately, FCI Danbury is one of the three BOP facilities named in
Attorney General Barr’s April 3, 2020 memo prioritizing home confinement for
eligible inmates and identifying BOP facilities experiencing significant levels of
COVID-19 infections. As of the writing of this brief, FCI Danbury reports
having 34 inmates and 3 staff members that have tested positive for COVID-19.
See Federal Bureau of Prisons, COVID-19 Cases, at https://www.bop.gov/
coronavirus/. Based on the representations made to this AUSA during a
telephone conversation on May 20, 2020 by Correction Officer Jessly Ramos,
who is the Case Manager for defendant, to date, there have been no positive
COVID-19 cases at the Camp, where defendant is located. All reported COVID-
19 cases at FCI Danbury have been isolated to the Main Complex and the FSL.



Martinez-Brooks, et al v. Easter, Civ. No. 2020-569, DE1). That case is still
pending.
                                      - 11 -
Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 12 of 19 PageID: 467




      In response to the class action suit against FCI Danbury by defendant
and the other lead plaintiffs, the BOP has issued certain declarations with
respect to the reduction in sentence and home confinement procedures in place
at FCI Danbury prior to, and in response to, the March 26, 2020 Attorney
General Memorandum. (See 20-cv-596, Ct. District Court, DE 41, 42, 43, 44,
47 and 48). The current procedure for expeditiously identifying inmates at FCI
Danbury who are eligible for reduction in sentence and/or home confinement
includes the creation of a list of medically vulnerable inmates who are assessed
by the prison. See 20-cv-569, Ct. District Court, DE48). The list contains
approximately 314 inmates. This AUSA confirmed with AUSA David Nelson on
May 19, 2020, who represents both the BOP and FCI Danbury in the class
action suit, that the defendant’s name does appear on the list of medically
vulnerable inmates.

      As outlined in the declaration of Rose Adamson, the Reduction in
Sentence Coordinator at FCI Danbury, on or about May 14, 2020, she
personally gave a reduction in sentence application to each inmate on the list
of medically vulnerable inmates who had not previously applied for a reduction
in sentence. See id. Moreover, based on this AUSA’s telephone conversation
with Mr. Ramos, defendant’s Case Manager at FCI Danbury, the defendant has
been considered and denied transfer to home confinement under the CARES
Act each of the approximately three times there was a change in the criteria for
home confinement because she is not eligible due, in part, to the amount of her
sentence that remains compared to the time that she has served.

      C.    Defendant’s Prior Request to BOP for a Sentence Reduction

      On March 26, 2020, defendant submitted a request for compassionate
release and home confinement to the Warden of FCI Danbury. (See Request
attached hereto as Exhibit B). The request was reduced to one sentence,
“Please accept my request for compassionate release due to Covid-19 and my
numerous underlying health conditions.” Despite defendant indicating on the
request that she would attach a detailed outline of her concerns and why she
was making the request, a note at the bottom on the request states that there
was nothing attached to the application. As such, the Warden had no re-entry
plan for defendant which would have presented details such as who the
defendant sought to live with and where, if granted a reduction in sentence or
home confinement.

       In a written decision dated May 7, 2020, the Warden denied defendant’s
request for compassionate release explaining that based on the guidance on
the types of circumstances that present extraordinary or compelling reasons
that warrant compassionate release, defendant’s case did not warrant an early
release from her sentence. (See Signed Denial attached hereto as Exhibit C).
Additionally, the decision explained that defendant’s case was reviewed for

                                     - 12 -
    Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 13 of 19 PageID: 468




home confinement under the CARES Act and she was found ineligible because
she had not yet served 50% of her sentence and she had greater than 18
months remaining on her sentence. (Id.) The decision also stated that BOP was
taking extraordinary measures to contain the spread of COVID-19 and treat
any affected inmates. (Id.).

II.      Analysis

         A.   Legal Framework

       Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain
circumstances, grant a defendant’s motion to reduce her term of imprisonment.
Before filing that motion, however, the defendant must first request that BOP
file such a motion on her behalf. § 3582(c)(1)(A). A court may grant the
defendant’s own motion for a reduction in her sentence only if the motion was
filed “after the defendant has fully exhausted all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf”
or after 30 days have passed “from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier.” Id.

      If that exhaustion requirement is met, a court may reduce the
defendant’s term of imprisonment “after considering the factors set forth in [18
U.S.C. § 3553(a)]” if the Court finds, as relevant here, that (i) “extraordinary
and compelling reasons warrant such a reduction” and (ii) “such a reduction is
consistent with applicable policy statements issued by the Sentencing
Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the
burden to establish that she is eligible for a sentence reduction. United States
v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d
1352, 1356 (11th Cir. 2014).

       The Sentencing Commission has issued a policy statement addressing
reduction of sentences under § 3582(c)(1)(A). As relevant here, the policy
statement provides that a court may reduce the term of imprisonment after
considering the § 3553(a) factors if the Court finds that (i) “extraordinary and
compelling reasons warrant the reduction;” (ii) “the defendant is not a danger
to the safety of any other person or to the community, as provided in 18 U.S.C.
§ 3142(g);” and (iii) “the reduction is consistent with this policy statement.”
USSG § 1B1.13. 3

3 The policy statement refers only to motions filed by the BOP Director. That is
because the policy statement was last amended on November 1, 2018, and
until the enactment of the First Step Act on December 21, 2018, defendants
were not entitled to file motions under § 3582(c). See First Step Act of 2018,
Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf. 18 U.S.C. § 3582(c)
(2012). In light of the statutory command that any sentence reduction be
                                       - 13 -
Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 14 of 19 PageID: 469




       The policy statement includes an application note that specifies the types
of medical conditions that qualify as “extraordinary and compelling reasons.”
First, that standard is met if the defendant is “suffering from a terminal
illness,” such as “metastatic solid-tumor cancer, amyotrophic lateral sclerosis
(ALS), end-stage organ disease, [or] advanced dementia.” USSG § 1B1.13, cmt.
n.1(A)(i). Second, the standard is met if the defendant is:

            (I) suffering from a serious physical or medical condition,
            (II) suffering from a serious functional or cognitive
            impairment, or
            (III) experiencing deteriorating physical or mental health
            because of the aging process,
      that substantially diminishes the ability of the defendant to provide
      self-care within the environment of a correctional facility and from
      which he or she is not expected to recover.

USSG § 1B1.13, cmt. n.1(A)(ii). (emphasis added). The application note also
sets out other conditions and characteristics that qualify as “extraordinary and
compelling reasons” related to the defendant’s age and family circumstances.
USSG § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the possibility
that BOP could identify other grounds that amount to “extraordinary and
compelling reasons.” USSG § 1B1.13, cmt. n.1(D).

      B.    Defendant Is Not Entitled To Compassionate Release.

       The Government begins its analysis with the merits of the case because,
although defendant did not exhaust her administrative appeals with respect to
her request for a reduction in sentence, the statutory 30-day waiting period
after presenting a request to the Warden before seeking judicial relief from the
Court has expired. 18 U.S.C. § 3582(c)(1)(A). The Government concedes that
defendant presented a request for a reduction in sentence to the Warden of FCI
Danbury on March 26, 2020 and that the present motion was filed on May 8,
2020, which is longer than the required 30-day period. That being said,
defendant’s motion should be denied because she fails to clear the high hurdle
required to secure compassionate release.




“consistent with applicable policy statements issued by the Sentencing
Commission,” § 3582(c)(1)(A)(ii), and the lack of any plausible reason to treat
motions filed by defendants differently from motions filed by BOP, the policy
statement applies to motions filed by defendants as well.
                                      - 14 -
    Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 15 of 19 PageID: 470




      Defendant seeks compassionate release because her medical history of
Asthma, high blood pressure, and lupus make her vulnerable to contracting
COVID-19 during the pandemic while being incarcerated at FCI Danbury.
(DE32 at 4-5). Defendant argues that the FCI Danbury is unable to adequately
protect her against the virus and that she would be safer returning to live with
her boyfriend and his sister. Id.

      The Government is certainly sensitive to the issues defendant raises, and
we do not minimize the concern or the risk. Nevertheless, defendant has not
demonstrated a case that warrants compassionate release because (1)
defendant has failed to establish that her risk of contracting COVID-19 during
continued detention at FCI Danbury is greater than the risk she would face at
her proposed release location; (2) defendant has offered no verifiable release
plan, and the release plan that can be surmised from her motion weighs
heavily against her release; and (3) the § 3553(a) factors weigh against
compassionate release here.

       In this case, defendant argues that her medical history of lupus, asthma
and high blood pressure increases her vulnerability to COVID-19, particularly
in a setting such as FCI Danbury, where positive cases of COVID-19 are
present. DE32. Defendant contends that these circumstances qualify as
extraordinary and compelling and warrant compassionate release. DE32 at 4-
5. In light of the fact that the CDC has identified moderate to severe asthma as
an underlying condition that places a person at high risk of severe outcomes
from COVID-19, and defendant’s asthma is well documented in her prison
medical files, the Government acknowledges that during the current COVID-19
pandemic, the defendant has presented an extraordinary and compelling
reason allowing compassionate release under the § 3582(c)(1)(A) and the
Sentencing Commission’s policy statement, even if asthma, during ordinary
times, would not for compassionate release. 4 The analysis, however, does not
end there. Defendant’s motion should still be denied because of her failure to
establish that (1) she would face less risk of contracting COVID-19 at her
release location than at FCI Danbury, (2) she has a verifiable release plan that
comports with the BOP factors for home confinement, and (3) given the §
3553(a) factors at issue during her sentencing her case warrants a reduction in
sentence.

4 It should be noted that a review of defendant’s medical records from FCI
Danbury, attached hereto as Exhibit D, reveal scant mention of lupus as a
cause of complaint or problem for the defendant. In fact, defendant readily
admits that she was reportedly “diagnosed with lupus in 2008, although she
has been asymptomatic and is not in active treatment.” PSR at ¶ 158. In fact
the only mention of lupus in defendant’s medical records appears in a
comment by the treating physician that reads “Informed all labs to r/o RA or
Lupus are negative.” Exhibit D at 45
                                       - 15 -
Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 16 of 19 PageID: 471




       One of the factors considered by the BOP in assessing whether a
reduction in sentence or home confinement should be granted pursuant to the
Attorney General’s March 26, 2020 memo includes a comparison between the
risk of infection at FCI Danbury against the risk of infection at the location
defendant plans to reside if granted home confinement. Here, defendant did
not present a verifiable release plan with her request for compassionate release
and home confinement to the BOP nor has she presented a detailed plan with
her present motion. Her release plan here amounts to “returning to live with
her boyfriend and his sister.” DE32 at 5. Defendant’s PSR indicates that at
sentencing, she lived with her boyfriend Shenendoah “Shane” Adams since
2017 in Livingston New Jersey. (PSR ¶ 153).

       If defendant’s re-entry plan is to return to Livingston, New Jersey to live
with Mr. Adams, then defendant’s motion must fail because that re-entry plan
is at odds with the enumerated factors to be considered. First, defendant’s
plan to return to Essex County where, as of May 20, 2020, approximately
16,952 people have tested positive for COVID-19, (Essex County Corona Virus
Cases at https://essexcountynj.org/wp-content/uploads/2020/05/essex-
county-coronavirus-cases-may-20.pdf), does not decrease her risk of exposure
to COVID-19 as compared to Fairfield Count, Connecticut where, as of May 20,
2020, approximately 14,719 people tested positive for COVID-19. See COVID-
19 Update May 20, 2020 at https://portal.ct.gov/-
/media/Coronavirus/CTDPHCOVID19summary5202020.pdf?la=en. Second,
defendant’s plan to return to live with Mr. Adams runs afoul of another factor
that the BOP considers in its reduction in sentence and home confinement
decisions – whether the inmate has a demonstrated re-entry plan that will
prevent recidivism. See List of factors above at pg 6. On or about February 25,
2020, Mr. Adams, was indicted for his participation in wire fraud schemes to
defraud a lending institution of money and property, defraud the Orange Public
Library of money and property and making false statements in connection with
mortgage loans. See Indictment, United States v. Shenendoah Adams, 20-cr-
194 (ES), DE1. Defendant’s failure to present a re-entry plan that comports
with the factors used to assess her eligibility for home confinement weighs
against her current motion for compassionate release, and should cause the
Court to deny her motion.

       Finally, the § 3553(a) factors considered in sentencing the defendant
support a denial of her motion for compassionate release. In light of the
seriousness of the crime committed by defendant, the significant monetary loss
suffered by the NWCDC and the citizens of the City of Newark, and the need for
general deterrence in this matter, defendant received a 48-month sentence
after Chief Judge Linares varied downward to account for her good deeds and
family circumstances. Defendant has approximately 26 months remaining in
that original sentence. Compassionate release in this case would undermine

                                      - 16 -
Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 17 of 19 PageID: 472




the very reasons that Chief Judge Linares sentenced defendant to such a
significant prison term. For all of these reasons defendant’s motion for
compassionate release should be denied.

      C.    This Court Lacks Authority to Order Home Detention.

      Defendant also asked this Court to alternatively order BOP to place her
on home confinement for the remainder of her sentence. See DE32 at 6-7.
That request should be denied because this Court has no authority to direct
BOP to place a defendant in home confinement. Rather, such designation
decisions are committed solely to BOP’s discretion.

        Once a sentence is imposed, BOP is solely responsible for determining an
inmate’s place of incarceration. See 18 U.S.C. § 3621(b); Moore v. United States
Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per curiam); see also McKune
v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion) (“It is well settled that the
decision where to house inmates is at the core of prison administrators’
expertise.”). A court has no authority to designate a prisoner’s place of
incarceration. United States v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993).
Because defendant’s request for home confinement alters only the place of
incarceration, not the actual term of incarceration, only BOP may grant or deny
his request.

        Moreover, there is no constitutional or statutory authority that allows the
Court to order home confinement. A prisoner has no constitutional right to
confinement in any particular place, including in home confinement. See
Sandin v. Conner, 515 U.S. 472, 478 (1995) (“the Due Process Clause did not
itself create a liberty interest in prisoners to be free from intrastate prison
transfers.”); Meachum v. Fano, 427 U.S. 215, 224 (1976) (“The conviction has
sufficiently extinguished the defendant’s liberty interest to empower the State
to confine him in any of its prisons.”). Following the imposition of sentence,
the Court has limited jurisdiction to correct or modify that sentence absent
specific circumstances enumerated by Congress in 18 U.S.C. § 3582. United
States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010) (per curiam). Section
3582(c) contemplates only a reduction in sentence. See § 3582(c). But
defendant’s request to serve the rest of her term in home confinement, as
opposed to prison, works no reduction to her sentence. Home confinement
merely permits the inmate to serve out her term of imprisonment at home.
Defendant’s request for such relief therefore falls outside § 3582(c)’s limited
grant of authority to this Court to modify a sentence post-conviction. Because
§ 3582(c) deprives the Court of jurisdiction to grant home confinement and
because defendant offers no other statutory authority to support her request
for such relief, this Court has no authority to act on her request for such relief




                                       - 17 -
    Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 18 of 19 PageID: 473




in this forum. 5 Accordingly, defendant’s motion to the Court to be transferred
to home confinement should be denied.




5 It also should be noted that in an effort to relieve the strain on BOP facilities
and assist inmates who are most vulnerable to the disease and pose the least
threat to the community, BOP is exercising greater authority to designate
inmates for home confinement. On March 26, 2020, the Attorney General
directed the Director of the Bureau of Prisons, upon considering the totality of
the circumstances concerning each inmate, to prioritize the use of statutory
authority to place prisoners in home confinement. That authority includes the
ability to place an inmate in home confinement during the last six months or
10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to
move to home confinement those elderly and terminally ill inmates specified in
34 U.S.C. § 60541(g). Congress has also acted to enhance BOP’s flexibility to
respond to the pandemic. Under the Coronavirus Aid, Relief, and Economic
Security Act, enacted on March 27, 2020, BOP may “lengthen the maximum
amount of time for which the Director is authorized to place a prisoner in home
confinement” if the Attorney General finds that emergency conditions will
materially affect the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2),
134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note). On April 3, 2020,
the Attorney General gave the Director of BOP the authority to exercise this
discretion, beginning at the facilities that thus far have seen the greatest
incidence of coronavirus transmission. As of this filing, BOP has transferred
approximately 2932 inmates to home confinement. See Federal Bureau of
Prisons, COVID-19 Home Confinement Information, at
https://www.bop.gov/coronavirus/.
                                       - 18 -
Case 2:18-cr-00038-CCC Document 38 Filed 05/21/20 Page 19 of 19 PageID: 474




                                  Conclusion

       For the reasons set forth above, the Government respectfully submits
that defendant’s motion for compassionate release should be denied because
(1) defendant fails to establish that her risk of contracting COVID-19 at FCI
Danbury is greater than her risk of contracting COVID-19 at her proposed
place of release; (2) defendant fails to provide a verifiable re-entry plan that
comports with BOP factors, and the plan surmised from the motion weighs
heavily against release; and (3) in light of § 3553(a) factors taken into account
at defendant’s sentencing, compassionate release would undermine the very
reasons defendant received such a significant prison term.
Lastly, this Court lacks authority to grant defendant’s request for discretionary
transfer to home confinement. Defendant’s motion should be denied.



                                               Respectfully submitted,

                                               CRAIG CARPENITO
                                               United States Attorney


                                               _______________________
                                     By:       JACQUES S. Pierre
                                               Assistant U.S. Attorneys



cc: Paulette Pitt, Esq.




                                      - 19 -
